Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 14 November 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            Newport 9ber 14. 1780
                        
                        The Marquis de La Fayette has wrote to the Viscount de Noailles his Brother-in-Law, and shows the Greatest
                            desire to see him. I find his Demand so just, that tho’ I have given Leave to several of Our Colonels to go and wait on
                            Your Excellency, I have added likewise the Viscount de Noailles, and the Marquis De Damas. If Your Excellency does not
                            find a moment to come and see this part of your Army, I am afraid that the whole of it will desert, so great is their
                            desire to see their General, I beg you will be persuaded of the Extreme desire I would have to receive you here, If you
                            can find an opportunity. The Ch. de Ternay has sent back to Day Mr roger Arbuthnot’s Lieutenant, who was here for the 2d
                            time as a Truce flag, he had kept him pretty close confined in his vessel, for three weeks, to weaken a Little his desire of
                            making us a third visit, he sends Likewise a Flag to New-york to carry there some Ladies. I am with respect sir Your
                            Excellency’s Most obedient and most humble servant
                        
                            Le Cte De Rochambeau
                        
                    